Upon full consideration of the legal evidence taken in due course of proceedings by and before the Board of Commissioners of the State Bar, we find the appellant, F. M. Gaines, guilty of misconduct as charged, such as to render him unfit to further engage in the practice of law in Alabama.
The judgment of disbarment pronounced by the Board of Commissioners of the State Bar is, therefore, affirmed. An order will be entered in this court revoking his license, and disbarring him from the further practice of law in this State.
Affirmed.
All the Justices concur except KNIGHT, J., not sitting.